Citation Nr: 0424144
Decision Date: 08/30/04	Archive Date: 10/04/04

Citation Nr: 0424144	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  94-42 439	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
Crohn's disease from June 1, 1972, to January 1, 1991.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1969 to February 
1970 .  

The procedural posture of this case is confusing.  With hope 
of enhancing an understanding of our jurisdiction to address 
the issue described above, the following explanation is 
provided.  

The matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
The RO granted service connection for regional enteritis 
(Crohn's disease) in a July 1970 rating decision.  In that 
action and in a February 1971 rating decision, the RO 
assigned a 10 percent evaluation.  By May 1972, May 1973, and 
August 1973 rating decisions, it granted a 30 percent 
evaluation effective from June 1, 1972.  By a December 1991 
rating decision it granted a 60 percent evaluation effective 
January 2, 1991.  By an August 1993 hearing officer's 
decision, the RO granted a 30 percent evaluation from 
February 3, 1970, to May 31, 1972.  All together, these 
actions established a 30 percent evaluation from February 3, 
1970, to January 1, 1991, and a 60 percent evaluation from 
January 2, 1991.  (During this period, the appellant also had 
periods of temporary total evaluations for hospital treatment 
and convalescence, which are not at issue in this appeal).  

The appellant sought an effective date earlier than January 
2, 1991, for the 60 percent evaluation, arguing that the 
prior rating decisions involved clear and unmistakable error 
(CUE).  The Board, on appellate review, issued a March 1997 
decision that (1) confirmed the 30 percent evaluation 
assigned through May 31, 1972, and (2) denied an effective 
date for a 60 percent evaluation earlier than January 2, 
1991, in the absence of CUE in the May 1972, August 1973, and 
January 1974 rating decisions (which were found to be final 
rating decisions because of the lack of timely disagreement 
with the results).  

The appellant sought review by the United States Court of 
Veterans Appeals (since renamed the Court of Appeals for 
Veterans Claims) (Court), which in a December 1998 memorandum 
decision affirmed the Board's denial of an evaluation in 
excess of 30 percent through May 31, 1972, and vacated the 
Board's denial of an earlier effective date in the absence of 
CUE in prior rating decisions.  In vacating this aspect of 
the Board's decision, the Court held the appellant had 
expressed timely disagreement with the May 1973 rating 
decision regarding the rating of the disability and had not 
clearly expressed an intent to limit his appeal to any 
specific rating.  In short, the Court held an appeal had been 
initiated in 1973, which now required issuance of a timely 
statement of the case and an opportunity for the appellant to 
perfect an appeal through submission of a substantive appeal.  

In November 1999, the Board erroneously issued a decision 
again denying an earlier effective date.  In April 2000, the 
Board issued an Order for Reconsideration pursuant to 
38 U.S.C.A. § 7103(b) and 38 C.F.R. § 20.1000, in effect 
vacating the November 1999 Board decision.  In July 2000, a 
three-member panel of the Board remanded the claim to the RO 
for issuance of a statement of the case on the issue of 
entitlement to a schedular evaluation in excess of 30 percent 
for regional enteritis.  The RO issued the statement of the 
case in February 2001, and the appellant filed a substantive 
appeal April 2001.  

The appellant has therefore perfected an appeal as to the 
evaluation of his disability from June 1, 1972, to January 1, 
1991, as stated on the title page of this decision.  The 
previously perfected appeal - for an effective date earlier 
than January 2, 1991 - is a nullity, for an effective date 
claim can only arise after a rating has been finally 
established, and a final rating has not yet occurred in this 
case.  

In August 2003, the Board remanded the case for the RO to 
schedule the appellant for a Travel Board hearing.  In 
February 2004, the appellant testified at a hearing before 
the undersigned Veterans Law Judge designated by the Chairman 
of the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  

(In should be also noted that the appellant testified at a 
hearing in December 1996 before the judge who issued the 
March 1997 Board decision (later in part vacated by the 
Court).  The Board no longer employs that judge.  Though the 
appellant has not been provided with specific notice of that 
judge's departure, and of his right to an additional hearing, 
the lack of such notice constitutes harmless error given that 
he has testified at another hearing before one of the 
undersigned judges.  See 38 C.F.R. § 20.707 (2003) (judge 
conducting a hearing shall participate in making the final 
determination in the claim).  Even if that judge were 
available to participate in this final determination of the 
appeal, he would not have been authorized to participate in 
any reconsideration panel.  See 38 C.F.R. § 19.11(c) (2003) 
(reconsideration panel cannot include a judge who rendered 
the decision being reconsidered).)  


FINDING OF FACT

During the period from June 1, 1972, to January 1, 1991, the 
appellant's Crohn's disease was severe and manifested by 
numerous attacks a year and fair health during remissions.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for Crohn's disease 
from June 1, 1972, to January 1, 1991, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.114, 
Diagnostic Codes 7319, 7323 (1973 to 1991, 2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.  Section 5103(a), as amended by the VCAA, applies to 
those claimants who seek to reopen a claim by submitting new 
and material evidence pursuant to 38 U.S.C.A. § 5108.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (a 
person attempting to reopen a previously and finally denied 
claim is a claimant under the VCAA).  

The appellant's initial claim for an increased rating was 
filed in 1973.  The initial claim for an earlier effective 
date was filed in 1993.  There is no issue as to provision of 
a form or instructions for applying for these benefits.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of  Pelegrini II, the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim, the RO sent letters to 
the appellant in 1973 notifying him of the adjudications and 
including copies of the rating decisions that discussed the 
evidence considered and the reasons for its conclusions.  The 
Court in its December 1998 memorandum decision held that the 
appellant had filed a notice of disagreement with a 1973 
rating decision.  Because the RO at that time did not 
consider the appellant to have done so, it did not issue to 
him letters notifying him of the evidence needed to 
substantiate the claim.   After the Court so held, the Board 
remanded the case in July 2000 for the RO to issue a 
statement of the case, which it did in February 2001 and July 
2002.  These statements of the case informed the appellant of 
the evidence considered, the legal criteria applicable, and 
the analysis of the claims, including identification of 
elements for which evidence was deficient.  They also 
specifically discussed the VCAA and its implementing 
regulations.  By a letter September 2002, the RO notified the 
appellant of various matters involving his representation, 
and of his option for a hearing.  By an April 2003 letter, 
the RO told the appellant of the evidence needed to 
substantiate the claim, what actions he could take to tell VA 
of information or evidence pertinent to the claim, and what 
VA had done to assist his claim.  The appellant asked to 
testify before a Travel Board, and the RO sent him various 
letters informing him of dates for upcoming hearings.  
Ultimately, he appeared for a hearing in February 2004.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, the appellant identified sources of treatment, 
and records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  See 
Pelegrini II , No. 01-944, U.S. Vet. App., at 10.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA'  s or 
the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II , to 
decide the appeal would not be prejudicial error to the 
claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  The evidence of record for 
the period from 1972 to 1991 includes the service medical 
records, VA clinical records, relevant private medical 
records, submissions from the appellant, and documentation of 
efforts to obtain evidence from health care sources 
identified by the appellant.  The appellant has not 
identified any additional VA or private treatment records 
with regard to the claims.  The appellant has stated his VA 
vocational-rehabilitation file would provide information as 
to his employment during the relevant period at issue in this 
case.  The vocational-rehabilitation file is not of record; 
according to a June 2001 letter from the RO to the appellant, 
it was unable to locate that file.  Contrary to the 
appellant's assertions, the lack of this file is not 
prejudicial to his claim, for the criteria for evaluating the 
disability is medical symptomatology, not vocational and 
rehabilitation issues.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The record includes reports of VA examinations in 
April 1973, December 1973, and August 1991, which correspond 
with the pertinent period of concern.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

The appellant had symptoms associated with regional enteritis 
prior to service, and the RO conceded the disorder underwent 
an increase during his service.  A medical board summary in 
August 1969 indicated he had recurrent attacks of abdominal 
pain, fever, and diarrhea, and that it was expected he would 
require intensive medical care in the near and far future, a 
special diet, and continued the use of medication.  Even with 
this treatment, it was noted the appellant would continue to 
have exacerbations and might require further surgery.  
Because of recurrent attacks, he would have difficulty in 
finding full-time employment.  Considerable disability was 
expected.  It established service connection for regional 
enteritis and ultimately assigned a 30 percent evaluation for 
the disability.  The question presented here is whether the 
evidence supports an evaluation in excess of 30 percent from 
June 1, 1972, to January 1, 1991.  

Pertinent law and regulation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  Nevertheless, past medical 
records do not take precedence over current findings in 
determining whether to increase a disability rating, although 
a rating specialist is directed to review the recorded 
history of disability to make a more accurate evaluation.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also 
necessary to evaluate the disability from the point of view 
of the appellant working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in his favor.  38 C.F.R. § 4.3 
(2003).  If there is a question as to which evaluation to 
apply to the disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whatever system is affected, 
evaluations are based upon lack of usefulness of these parts 
or systems, especially in self-support.  The medical examiner 
must therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.  In this connection, it will be remembered 
that a person may be too disabled to engage in employment 
although he or she is up and about and fairly comfortable at 
home or upon limited activity.  38 C.F.R. § 4.10 (2003).  

From June 1, 1972, to January 1, 1991, the disability was 
assigned a 30 percent evaluation pursuant to the criteria of 
Diagnostic Code 7319, which rates irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) a severe disability, 
with diarrhea or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  A moderate 
disability, with frequent episodes of bowel disturbance with 
abdominal distress, would have warranted a 10 percent rating.  
See 38 C.F.R. §§ 4.20, 4.114 (2003).  A 30 percent rating is 
the highest rating available under Diagnostic Code 7319.  
Thus, when the RO increased the evaluation to 60 percent 
effective January 2, 1991, it did so using the criteria of 
Diagnostic Code 7323 for ulcerative colitis:  

10 percent:  Moderate; with infrequent 
exacerbations

30 percent:  Moderately severe; with frequent 
exacerbations

60 percent:  Severe; with numerous attacks a year 
and malnutrition, the health only fair during 
remissions

100 percent:  Pronounced; resulting in marked 
malnutrition, anemia, and general debility, or with 
serious complication as liver disease

38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7323 (1973 to 
1991).  

Factual background

Private hospital records in March and April 1972 revealed a 
recent onset of severe abdominal pain, nausea, and vomiting.  
The physical findings included regional enteritis with bowel 
obstruction.  X-ray studies showed a distal small bowel 
obstruction secondary to regional enteritis.  The appellant 
underwent a right hemicolectomy with resection of terminal 
two feet of ileum.  The prognosis was complete disability 
through May 1972, with permanent problems with recurrent 
regional enteritis and secondary problems as explained above.  

VA examination in April 1973 indicated the appellant 
complained of frequent stools, four to five daily at maximum, 
which fluctuated depending on diet and appetite.  He also 
complained of infrequent sharp pain in the right lower 
abdominal quadrant, nausea following meals, and the need to 
refrain from spicy food and alcohol that cause irritation of 
the bowel.  Examination showed a slight amount of tenderness 
in the right lower abdominal quadrant, no organomegalia, no 
inguinal hernia, and a normal anorectal examination.  The 
diagnosis was regional enteritis with right hemicolectomy and 
resection of the terminal ileum with moderate residuals 
thereof.  An x-ray of the small bowel showed foreshortening 
of the small bowel secondary to resection with ileocolostomy.  

In a June 1973 letter, a private physician indicated the 
appellant had been seen on a monthly basis because of 
continued regional ileitis.  He remained symptomatic, having 
six to 10 explosive, violent, watery stools per day, which 
markedly limited his activities and his freedom of action.  
His strength and energy were at a fair to poor level.  He 
required the use of a medication to keep the explosive stools 
under even reasonable control.  The physician noted the 
appellant had to be closely monitored because of the 
malabsorption problem, such as B-12 deficiency, which often 
developed following ileal resection.  

VA examination in December 1973 indicated the appellant had 
lost time from school and work recently due to 
gastrointestinal symptoms.  He visited a physician for 
treatment once each month.  He described his appetite as 
fickle.  There was some variability, but he had on average 
five stools per day trending from liquid to formed.  The 
examiner noted that there appeared to be some fluctuation in 
the appellant's weight.  The appellant described his strength 
and endurance as poor and he reported being generally 
exhausted after going to school and working part time.  He 
engaged in almost no physical recreational activities.  He 
noted he had to be careful to know where a bathroom facility 
was at any time, especially while traveling or visiting 
others.  Examination revealed a well-healed scar on the 
abdomen, no organ enlargement, no particular abdominal 
tenderness, and no hyperactive peristalsis.  The diagnosis 
was regional enteritis with right hemicolectomy and resection 
of terminal ileum.  

VA examination in August 1991 revealed increased symptoms of 
bloating after eating, gas, and diarrhea.  Beginning with 
medical records on January 2, 1991, it was noted he began to 
feel nauseated and have gas feelings similar to that of his 
last obstruction.  Testing revealed a stricture, and in March 
1991, the appellant underwent a resection of eight inches of 
the terminal ileum and a portion of the cecum.  The 60 
percent evaluation assigned effective January 2, 1991, is 
based on these findings.  

In a November 1995 statement, a private physician reported 
the appellant had been under his care since August of 1992.  
The physician discussed the history of the disability, with 
most of the statement concerning symptoms and treatment after 
the period of concern in this appeal.  The physician noted 
the 1972 and 1991 surgeries for strictures, though he 
referenced no symptoms or treatment between these dates.  

In a November 1995 statement, another private physician 
reported seeing the appellant that month to ascertain his 
fitness for duty with the postal service.  The physician 
discussed the history of the disability, including the 1972 
resection of the terminal ileum and the 1991 stricture.  
There was no discussion of any symptoms or treatment between 
these dates, and the majority of the statement concerned 
symptoms and treatment in the 1990s.  Postal service 
personnel records indicated the appellant was on leave 
without pay for six of 12 days scheduled from December 15, 
1990, to January 1, 1991.  In November 1995, the physician 
recommended to the postal service that the appellant be 
provided with a disability retirement.  

At a RO hearing in July 1993, and at Board hearings in 
December 1996 and February 2004, and again in a statement 
received in March 2004, the appellant indicated he 
essentially refused treatment from about 1973 to 1991.  He 
stated he refused to have x-rays performed or to be 
prescribed steroids, which he had used prior to 1973.  During 
this period, he claimed his condition did not improve.  At 
his hearing in December 1996, the appellant argued the 
service medical board summary showed recurrent attacks of 
abdominal pain, fever, diarrhea, with the expectation of a 
continued need for intensive medical care.  The report also 
indicated the need for continued use of medication, the 
likelihood of exacerbations of the illness and the need for 
future surgery, the possibility of difficulty in finding 
full-time employment, and the expectation of considerable 
disability.  

In a July 1996 statement, a private physician (who also 
authored the June 1973 letter discussed above) indicated he 
attended the appellant beginning in 1970 in part for regional 
ileitis.  The physician noted that this disease "has 
continued to plague him and has really never been completely 
inactive in the insuing [sic] twenty-seven years."  

The appellant testified at a hearing in February 2004, in 
which he indicated his symptoms were of greater severity 
prior to January 1991 that represented by the assigned 30 
percent evaluation.  He reported having small bowel 
obstructions within one year of his 1972 surgery.  He 
indicated he worked at a country club in 1973 and 1974, at a 
grocery store in 1974 and 1975, and for the postal service in 
the late 1970s and 1980s.  He noted treatment from 1970 to 
1986 by a private physician, the records of which include the 
1972 and 1973 private medical documents listed above.  Other 
physicians he discussed treated him after 1991, and thus 
their records are not pertinent to this claim.  He referred 
specifically to a February 1991 surgical consultation by a 
private physician, that is of record, which discussed his 
1972 surgery:  "He did well for a period of time after this.  
He has also, however, over the past few years, had occasional 
episodes of chronic cramps and diarrhea."  The report noted 
the appellant was a vegetarian, though he continued to 
experience diarrhea and cramping one to six times per day.  
Self medication with Imodium resulted in minimal to moderate 
improvement, and prescribed Prednisone beginning in January 
1991 produced no improvement.  

Subsequent to this hearing, the appellant submitted two 
statements from medical professionals who had insight into 
his disease and symptoms.  In a March 2004 statement, the 
physician who prepared the June 1973 and July 1996 statements 
discussed above noted his relationship with the appellant's 
treatment.  He indicated that on review of x-ray and surgical 
reports from 1991 and earlier, "it is clear without medical 
doubt that his disease has never been inactive, but rather 
has resulted in frequent bouts of explosive gas, 
incontinence, diarrhea, cramping, pain, and hospitalizations 
from chronic partial small bowl obstructions.  Multiple 
medical trials of medication have failed to impact his 
disease."  The physician noted that Prednisone in effective 
doses resulted in depression and caused him to discontinue 
the drug, and that the appellant, when advised to take time 
off from work, felt obliged to work on threat of termination.  

By a March 2004 statement, another private physician 
indicated he had followed the appellant since 1991, and had 
reviewed the medical evidence from the early 1970s.  The 
physician reported the appellant had relentless and 
unremitting Crohn's disease since his diagnosis in 1969.  
Following the surgery in 1972, there was bile salt diarrhea 
and malabsorption problems, very typical of Crohn's disease.  
The physician opined on the general need for repeated 
surgeries for conditions such as the appellant's.  He 
indicated the appellant had lived with his recurrent symptoms 
of diarrhea and cramps that began immediately after the 
surgery in 1972 and that were contributed to by the lack of a 
terminal ileum, with the small intestine contents quickly 
entering the large intestine and causing diarrhea and 
malabsorption of bile salts.  It was noted he continued to 
live with the disease, avoiding foods that aggravated the 
illness, thus compromising his nutrition.  He struggled with 
feeling chronically fatigued and run down.  He tried to avoid 
steroids, which ultimately cause toxic symptoms in most 
patients.  He also wanted to avoid surgery, so as not be 
become an "intestinal cripple" by having a shortened 
intestine, but was miserable with the unremitting and 
gradually worsening symptoms.  The slowly progressive disease 
resulted in a severe stricture that was removed in 1991.  The 
physician summarized his thoughts as follows:  

The fact that [the appellant] lasted 19 years 
between operations is remarkable for a Crohn's 
disease patient with recurrent stricturing and 
chronic obstructive symptoms such as he has had, 
and is testimony to his stoic nature and his 
willingness to starve himself (keeping his weight 
at 150 for a 6-foot frame).  He had to live with 
frequent recurrent severe attacks of abdominal 
distension, pain, nausea, and diarrhea in the 
interim.  

Application of law to facts

In rating the disability as 30 percent disabling, the RO 
employed the criteria of Diagnostic Code 7319 for irritable 
colon syndrome (spastic colitis, mucous colitis, etc.).  It 
concluded, based on the evidence associated with the records, 
that there was a severe disability with diarrhea, or 
alternating diarrhea and constipation, and more or less 
constant abdominal distress.  This conclusion is supported by 
the findings documented in the April and December 1973 VA 
examinations and in the private physician's June 1973 letter.  

As a higher evaluation is not provided for under Diagnostic 
Code 7319, VA must use by analogy other diagnostic criteria.  
The closest criteria, in terms of the symptoms associated 
with the claims file, is that of Diagnostic Code 7323 for 
ulcerative colitis.  This diagnostic criteria -severe 
impairment with numerous attacks a year, malnutrition, and 
fair health during remissions for a 60 percent evaluation, 
and pronounced impairment resulting in marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver disease - does not correspond exactly with the symptoms 
shown in the evidence.  38 C.F.R. §§ 4.20, 4.114, Diagnostic 
Code 7323 (1973 to 1991).  Nonetheless, this criteria roughly 
parallels the symptoms of the appellant's disorder, and is 
appropriate for rating the disability.  

When the appellant separated from service, the medical board 
report in August 1969 indicated recurrent attacks of 
abdominal pain, fever, and diarrhea, and the expectation of 
future intensive medical care.  Of particular note was the 
need for a special diet and medication, though even with 
continued treatment there would be exacerbations and possibly 
further surgery.  

The continued treatment and need for surgery was manifested 
within a few years, when in early 1972 the appellant had 
severe abdominal pain, nausea, and vomiting.  A small bowel 
obstruction was found and removed with a right hemicolectomy 
and resection of terminal two feet of ileum.  The prognosis 
was complete disability through May 1972, with permanent 
problems with recurrent regional enteritis.  Thereafter, a 
private physician saw him monthly at least through his June 
1973 letter for continued regional ileitis.  

It is not clearly shown, however, that his continued symptoms 
included numerous attacks per year, malnutrition, or fair 
health during periods of remission.  The private physician 
reported the appellant remained symptomatic as of June 1973, 
with six to 10 explosive, violent, watery stools per day 
requiring the use of medication.  That frequency certainly 
indicates numerous episodes, but possibly not within the 
contemplated meaning of attacks per year.  There was no 
indication of malnutrition, though his strength and energy 
were at a fair to poor level.  Two VA examinations, in April 
and December 1973, offer additional evidence, though only a 
part of these findings corresponds with the criteria for a 60 
percent evaluation.  The April 1973 examination reported 
frequent stools, four to five daily at maximum, which 
fluctuated depending on diet and appetite.  The December 1973 
examination indicated lost time from school and work, 
treatment once each month, and a fickle appetite.  There was 
on average five stools per day trending from liquid to 
formed, with some fluctuation in weight and poor strength and 
endurance as he reported being generally exhaustion after 
activity.  

These findings contemporaneous with the period at issue 
allude to severe impairment with numerous attacks a year, 
malnutrition, and fair health during remissions through at 
most December 1973.  The record does not include any medical 
evidence from December 1973 to January 1991 pertinent to the 
claim, and so there is no medical basis in the 
contemporaneous evidence to substantiate similar findings 
throughout the period of this appeal.  The absence of 
continued evidence might be indicative of a continuation of 
the prior symptomatology, for the appellant reported he 
voluntarily refrained from medical treatment, or could 
indicate a reduction in relevant symptomatology.  The 
conclusion the appellant draws from this is continued severe 
symptoms despite the absence of medical treatment.  

The post-January 1991 evidence supports the appellant's 
assertion.  Private treatment records in January 1991 
revealed a stricture after increased symptoms of bloating 
after eating, gas, and diarrhea.  A February 1991 private 
surgical consultation noted that in prior years the appellant 
had occasional episodes of chronic cramps and diarrhea, 
despite using a vegetarian diet, with only minimal to 
moderate improvement with use of Imodium, thereby indicating 
that the symptoms pre-dated January 1991.  The private 
physician who saw the appellant in the early 1970s reported 
in a July 1996 statement the disease had continued to plague 
him throughout earlier years and had never been completely 
inactive during that time.  This same physician in a March 
2004 statement opined "it is clear without medical doubt 
that his disease has never been inactive, but rather has 
resulted in frequent bouts of explosive gas, incontinence, 
diarrhea, cramping, pain, and hospitalizations from chronic 
partial small bowl obstructions.  Multiple medical trials of 
medication have failed to impact his disease."  This 
provides strong medical evidence, by a physician familiar 
with the appellant's treatment in the 1970s and his condition 
through the 1980s, of severe symptoms throughout that period.  

Finally, there is the March 2004 statement of another private 
physician, who reviewed the medical evidence from the early 
1970s and reported relentless and unremitting Crohn's disease 
since diagnosis in 1969.  The physician opined the appellant 
had lived with his recurrent symptoms of diarrhea and cramps 
and continued to live with the disease, avoiding certain 
foods that would aggravate the illness, and thereby 
compromising his nutrition.  His chronic fatigue and 
avoidance of steroidal treatment and surgery resulted in 
unremitting and gradually worsening symptoms, culminating in 
the stricture removal in 1991.  In summary, the physician 
concluded the appellant lived with recurrent severe attacks 
of abdominal distension, pain, nausea, and diarrhea, until he 
required surgical intervention in 1991.  

While this evidence does not indicate the number of attacks 
per year, or specific symptoms of malnutrition, it does 
document not more than fair health during his lifetime.  The 
appellant did not seek treatment during the period at issue, 
thereby depriving the record of specific findings during the 
period relevant to this appeal.  The post-January 1991 
medical evidence, however, provides strong indications that 
during the period June 1972 to January 1991 the appellant had 
sever symptoms, numerous attacks a year, and only fair 
health, and was possibly malnourished as shown by his 
weakened condition.  Based in large part on these medical 
opinions from March 2004, the evidence corresponds to the 
criteria for a 60 percent evaluation pursuant to the criteria 
of Diagnostic Code 7323.  The evidence does not reveal 
pronounced disability, marked malnutrition, anemia, general 
debility, or liver disease that would warrant consideration 
of a 100 schedular evaluation under this criteria.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
evidence supports a 60 percent evaluation for regional 
enteritis from June 1, 1972, to January 1, 1991, and that the 
preponderance of the evidence is against an evaluation in 
excess of 60 percent for this same period.  















	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation of 60 percent disabling for Crohn's disease 
from June 1, 1972, to January 1, 1991, is granted.  



			
	MARK W. GREENSTREET  	CONSTANCE B. TOBIAS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 9931490	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  94-42 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than January 2, 
1991, for a 60 percent disability evaluation for Crohn's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1970.

The veteran brought a timely appeal to the United States 
Court of Veterans Appeals (since redesignated the United 
States Court of Appeals for Veterans Claims, hereafter 
referred to as the Court) from a March 31, 1997, Board 
decision that denied an effective date earlier than January 
2, 1991, for a 60 percent evaluation for Crohn's disease.  
The Court, in December 1998, vacated that portion of the 
Board's decision that denied the benefit sought for the 
period of May 1972 to January 1991 and remanded the case to 
the Board for another decision, taking into consideration 
matters raised in the Court's order.  The Court affirmed the 
Board decision to the extent that it denied entitlement to a 
rating in excess of 30 percent for the period of February 
1970 to May 1972.

The Board in June 1999 advised the veteran's recently 
retained representative at this stage of the appeal of the 
opportunity to submit additional evidence or argument in 
support of the appeal.  The representative in October 1999 
advised the Board, in essence, that the appeal should be 
referred to a member of the Board.  The Board has accepted 
this request as evidence of the veteran's intention to have 
the appeal considered on the record. 


FINDINGS OF FACT

1.  From May 1972 to January 1991, the veteran's Crohn's 
disease was manifested by severe symptoms that produced more 
or less constant abdominal distress.

2.  During the period of May 1972 to January 1991, the 
veteran's Crohn's disease did not render the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfere with employment, or require frequent inpatient care 
as to render impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 2, 
1991, for a 60 percent disability evaluation for Crohn's 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 1999);  38 C.F.R. §§ 3.321(b)(1), 3.400, 
4.1, 4.7, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7319 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted previously, the Court affirmed that portion of the 
Board's March 31, 1997, decision that denied entitlement to a 
rating in excess of 30 percent for Crohn's disease from 
February 1970 to May 1972.  The Board will refer to the 
evidence from that period to the extent that it is pertinent 
to the matter on appeal.

The veteran's service medical records show a medical board in 
November 1969 reported the diagnosis of regional ileitis, 
although the narrative summary mentioned regional enteritis 
as the basic disease.  A physical evaluation board in 
December 1969 reported regional enteritis manifested by 
anemia, intermittent, abdominal pain and gastrointestinal 
bleeding.  The typed information indicating a severe 
disability rated to VA disability codes 7325/7319 was changed 
by hand to reflect moderately severe disability rated to VA 
disability code 7399/7323.  A VA medical examiner in April 
1970 reported the diagnosis of regional enteritis.  

The RO in July 1970 considered the aforementioned evidence 
when it granted service connection for regional enteritis and 
rated the disability under Diagnostic Code 7325 criteria.

Thereafter, the report of VA hospitalization in July 1970 
showed a diagnosis of regional ileitis by history.  T. W., 
M.D., also reported the diagnosis of regional ileitis, in 
late 1970.  Another physician reported regional enteritis and 
that diagnosis was also reported after VA hospitalization in 
late 1970.  A VA rating decision in early 1971 did not refer 
to a specific rating code in continuing the previous 
disability evaluation.

Dr. T.W. in early 1972 reported the diagnosis of regional 
enteritis with bowel obstruction.  Other contemporaneous non-
VA treatment records refer to regional ileitis with bowel 
obstruction.  

Thereafter, in May 1972, the RO rated the veteran's 
disability 30 percent under Diagnostic Code 7399-7319 
criteria.  The disability was rated as regional enteritis 
with right hemicolectomy and resection of the terminal ileum.  
The veteran's April 1972 correspondence was accepted as a 
claim for increase.  

A VA medical examiner in April 1973 once again reported the 
diagnosis of regional enteritis.  The veteran indicated on 
the examination form that he had worked since September 1974 
as a night watchman and had lost two days of work.  He also 
identified the medical treatment providers for regional 
enteritis since 1970.  The veteran's main complaint was of 
frequent stools, maximum of four or five a day, soft in 
character and at times watery.  The frequency correlated to 
the amount eaten and appetite.  He said his weight remained 
fairly constant and he complained of feeling run down and 
lacking energy.  He had a normal anorectal examination and a 
slight amount of tenderness on deep palpation of the right 
lower quadrant of the abdomen.  Laboratory analysis was also 
obtained.

The RO in May 1973 reviewed this evidence and reduced the 
rating to 10 percent prospectively, citing the rating scheme 
relied on in May 1972.  Submitted with the following report 
was a statement from the veteran disagreeing with the 
reduction and seeking at least the restoration of the 30 
percent rating.    

In a June 1973 statement from Dr. T.W. it was reported that 
the veteran was seen monthly for his active disease, with the 
established diagnosis of regional ileitis.  He had six to ten 
explosive watery stools daily that markedly limited his 
freedom of action and activity.  He had strength and energy 
was at a fair to poor level.  He was closely monitored for a 
malabsorption problem that often developed after ileal 
resection.  

The RO in August 1973 restored the 30 percent evaluation 
under the established rating scheme.  A VA examiner in 
December 1973 once again reported the diagnosis of regional 
enteritis.  The veteran reported that he was in his sophomore 
year of college and had worked 24 hours a week as a stock 
clerk for the previous two months.  He described his 
treatment and symptoms that included approximately five 
watery stools a day and poor strength and indurance.  It was 
the examiner's belief that the veteran's weight fluctuated 
around 160 pounds.  Laboratory analysis was also obtained.  

The RO in January 1974 continued the 30 percent rating.  The 
veteran was notified of the determination by letter dated in 
February 1974.  The record includes correspondence through 
1990 related to other VA benefit matters.  A marriage 
certificate dated in 1990 shows the veteran reported his 
usual occupation was as a mail carrier for the postal 
service.  

The next pertinent communication received from the veteran 
was his correspondence in February 1991 that was accepted as 
a claim for increase.  He reported that he was currently 
rated 30 percent for Crohn's disease and that the disability 
now forced him to reduce his working time to four hours a 
day.  

A record of non VA medical treatment beginning January 2, 
1991, was received that included a report of biopsy of the 
ilioascending colon that was interpreted as showing a small 
bowel stricture of unknown etiology and no Crohn's colitis.  
A surgical consultation report in February 1991 noted the 
veteran had a history of Crohn's disease and reportedly did 
well for a period of time after surgery in 1972.  

For the past few years the veteran had had occasional 
episodes of chronic cramps and diarrhea that were anywhere 
from one to two, or four to six, times a day.  He noticed no 
blood in the cramping and for the past several years he had 
treated himself occasionally with Imodium with minimal to 
moderate improvement.  His crampy abdominal pain and diarrhea 
had not subsided but he had no significant fevers or weight 
loss.  He appeared well nourished, well developed and in 
relatively good physical condition.  The assessment was 
regional enteritis.  

The report of hospitalization in March 1991 noted that since 
the resection in 1972, the veteran had occasional episodes of 
diarrhea and abdominal cramping with the cramping much worse 
over the previous six months.  It was noted he was a postal 
service clerk and carrier, and had worked in construction and 
traveled to Europe in 1981 and 1984.  He currently had 
occasional diarrhea one or two times a day controlled with 
Imodium.  The postoperative diagnosis was Crohn's disease 
involving the terminal ileum.  

The RO in June 1991 continued the 30 percent rating under 
Diagnostic Code 7319 criteria.  The narrative appeared to 
discuss criteria for higher ratings without identifying the 
referenced rating schedule provisions.  The veteran was 
notified of the determination by letter dated in July 1991.

On a VA examination in August 1991, the veteran reported that 
he worked as a letter carrier/clerk from May 1975 to January 
1984 and January 1985 to the present.  He reported work at 
"various jobs" from 1970 to 1975.  He stated that he had 
lost 70 days of work in the past year because of bowel 
resection, flare ups of Crohn's disease and migraine.  He 
reported treatment providers for Crohn's disease since 1970.  
The examiner noted that after the surgery in 1972, the 
veteran reportedly improved somewhat.  He continued treatment 
with medication and had periodic flare ups of his symptoms.  
In 1991 he began to develop symptoms of bloating after 
eating, gas and diarrhea and the diarrhea became worse.  He 
underwent further resection of the bowel in 1991 and 
reportedly had felt worse overall since.  




The veteran reported four to six diarrhea stools a day with 
appearance of fat globules and mucous.  It was also reported 
that a recent study did not show any major abnormality.   He 
was 73 inches in height and he weighed 181 pounds.  There was 
tenderness of right lower quadrant of the abdomen and 
laboratory analysis was normal.  The diagnosis, in essence, 
was Crohn's disease, status post right hemicolectomy, 
resection of the ileum in 1972 and further resection in 1991.  

Thereafter, the RO in December 1991, granted a 60 percent 
rating under Diagnostic Code 7323 criteria from January 2, 
1991, for regional enteritis (Crohn's disease), post 
operative right hemicolectomy and resection of the terminal 
ileum.  The rating decision narrative indicated that 
increased severity of the veteran's condition was shown and 
that Crohn's disease was more properly rated by analogy to 
ulcerative colitis rather than irritable bowel syndrome.  

Other non-VA medical reports were received that included in 
late 1991 a colonoscopy impression of persistent versus 
recurrent Crohn's ileitis.  A hospitalization in 1994 for 
laparotomy noted the diagnosis of Crohn's disease of the 
terminal ileum.  A record of hospitalization in late 1994 
mentioned small bowel obstruction and Crohn's enterocolitis.  
Another colonoscopy with biopsy in 1995 showed a diagnosis of 
Crohn's colitis.  A duty status report form completed by a 
physician in late 1995 showed a diagnosis of regional 
enteritis (Crohn's disease). 

An August 1995 counseling report noted the veteran had 
Crohn's symptoms continuously since service without 
substantial improvement.  He apparently sought counseling in 
1977, again from 1984 to 1986 and in 1987, 1991 and 1993 
before his current treatment since mid 1995.  It was noted 
that in the 20 years as postal worker he had requested 
special consideration from his employer.  A November 1995 
medical report of treatment since 1992 mentioned evaluations 
in the early 1990's and symptoms that included ulceration at 
the anastomotic site.  




The veteran submitted several pages from a publication of the 
National Foundation for Ileitis and Colitis, Inc., that 
referred to Crohn's disease (ileitis) and ulcerative colitis 
and in part noted symptoms that occurred more often with 
Crohn's disease rather than ulcerative colitis.  In a 
December 1995 report a physician noted the veteran had a 
history of Crohn's disease, "or regional enteritis", in 
discussing the veteran's current ability to function in the 
workplace.   

The veteran was notified of the determination in January 
1992.  In March 1992 
correspondence to the RO he asserted a claim of clear and 
unmistakable error (CUE) in the rating he received from 1970 
to 1972.   In April 1992 he reasserted the claim of CUE in 
the original rating.  In October 1992 he expanded the appeal 
to include the effective date for the 60 percent rating based 
essentially upon the current rating scheme and Dr. T. W.'s 
report in 1973.  

The veteran asserted in early 1993 that the analogy to rate 
his disorder as irritable bowel syndrome rather than 
ulcerative colitis was incorrect.  He supplemented the record 
and substantive appeal argument with hearing testimony in 
1993 asserting the improper choice of rating codes prior to 
1991 as the basis for an earlier effective date.  He also 
characterized his health as fair since service but that it 
had gone out of control completely in the past two years.  
There was also a discussion regarding the change in rating 
criteria in the military records.  In late 1993 he added 
additional argument directed to error in the initial choice 
of rating criteria.  The argument at the Board hearing in 
late 1996 was directed principally to the incorrect choice of 
rating codes and his symptoms soon after service.   

A RO hearing officer in August 1993 granted a 30 percent 
rating for Crohn's disease from February 1970 through May 
1972 under Diagnostic Code 7323 criteria.  The rating 
decision shows, in essence, that procedural error allowed for 
review of the disability rating during that period without 
regard to finality.





In July 1996, Dr. T. W. reported that he had attended the 
veteran for several years beginning in 1970, and that he 
reported having had a laparotomy in 1969, with the resulting 
diagnosis of regional ileitis or Crohn's disease.  Other non-
VA medical records were received that showed treatment in 
1987 for migraine and Crohn's, stable with Imodium with one 
to two stools daily.   


 Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).



In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by 
analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in Sec. 4.14.  
38 C.F.R. §  4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400

Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

A pending claim is an application, formal or informal, which 
has not 
been finally adjudicated.  A finally adjudicated claim is an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of 1 year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is 
the earlier.  38 C.F.R. §  3.160.

The Court has acknowledged that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Under the provisions of 38 C.F.R. § 4.114, in effect in 1970 
and currently, Diagnostic Codes 7325 (Enteritis, chronic) and 
7326 (Enterocolitis, chronic) provide for rating as for 
irritable colon syndrome.  

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress 
shall be rated 30 percent.   Moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress shall be rated 20 percent.  A 10 percent 
rating is provided for a mild syndrome with disturbance of 
bowel function with occasional episodes of abdominal 
distress.  Diagnostic Code 7319. 

The rating schedule provides a 100 percent rating for 
pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  A severe disability, with 
numerous attacks a year and malnutrition, the health only 
fair during remissions shall be rated 60 percent.    
Moderately severe; with frequent exacerbations shall be rated 
30 percent.  Moderate ulcerative colitis with infrequent 
exacerbations shall be rated 10 percent.  Diagnostic Code 
7323.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board has reviewed the arguments in this well grounded 
claim in favor of the application of Diagnostic Code 7323 
criteria to the veteran's disability prior to January 2, 
1991.  The theory underlying the claimed retroactive 
application relies upon the interpretation, construction and 
application of the VA rating schedule.  

Basically, the argument is that Crohn's disease is not 
specified in any diagnostic code and therefore a rating by 
analogy to ulcerative colitis should be preferred to 
irritable colon syndrome retroactively in view of the recent 
RO rating determination.  As a result of the Court's decision 
in this case, the claim for an earlier effective date is not 
limited by the constraints of CUE analysis.  That the RO now 
prefers Diagnostic Code 7323 is significant since that rating 
scheme includes higher interval ratings of 60 and 100 
percent.  And, as the claim is properly viewed as a pending 
claim since May 1972, the effective date criteria could allow 
for the date of claim to control the effective date for 
increase, if entitlement is shown by an ascertainable 
increase in disability.  38 C.F.R. §§  3.400, 3.400(o)(2).

The Board is of the opinion that a higher rating is not 
warranted as the preponderance of the evidence is against the 
claim.  Initially, the Board has not ignored the argument 
directed to the different diagnostic codes cited by the 
military physical evaluation board and VA in the initial 
rating decision.  Although the military board in applying the 
VA rating schedule changed the Diagnostic Code to 7323 from 
7319,  VA in 1970 cited to Code 7325 which directed a rating 
as irritable colon syndrome under Diagnostic Code 7319. 

Where VA in such circumstances selects a different rating 
scheme, the choice must be explained.  The requirement is 
heightened where the disability has been rated as an unlisted 
condition by analogy to another disorder.  Horowitz v. Brown, 
5 Vet. App. 217, 224 (1993).  The diagnosis of the military 
physical evaluation board and VA in 1970 was regional 
enteritis, which is Crohn's disease.  Dorland's Illustrated 
Medical Dictionary, 558 (28th ed. 1994).   The applicable 
provisions of the VA rating schedule have remained 
essentially unchanged since 1970.   

Chronic enteritis, which is also synonymous with Crohn's 
disease, Dorland's Illustrated Medical Dictionary, 558 (28th 
ed. 1994); 522, 762 (25th ed. 1974), and chronic 
enterocolitis  (Diagnostic Codes 7325 and 7326, respectively) 
were rated as irritable bowel syndrome (Diagnostic Code 
7319).  Ulcerative colitis was given a specific listed rating 
under Diagnostic Code 7323.  

The choice of diagnostic codes is significant since higher 
interval ratings to 100 percent are available for ulcerative 
colitis whereas ratings for irritable bowel syndrome are no 
higher than 30 percent.  

An analogous rating may be assigned only where the service 
connected condition is unlisted.  Suttmann v. Brown, 5 Vet. 
App. 127, 133-34 (1993).  An analogous rating, one where a 
diagnostic code is not provided for a specific disorder, 
requires an evaluation under a code for a similar disorder or 
a code that provides a general description that may encompass 
many ailments.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). The test is whether the code selected is analogous to 
the ailment itself rather than analogous to the symptoms of 
an ailment.  The factors to be evaluated are function 
affected, anatomic localization and analogous symptomatology.  
Lendenmann v. Principi, 3 Vet. App. 345, 350-51 (1992).  See 
also 38 C.F.R. §§ 4.20, 4.21.  

Applying these principles to the matter at issue leads the 
Board to conclude that a rating under Diagnostic Code 7323 is 
inappropriate for Crohn's disease.  There can not be any 
reasonable dispute as to the correct rating scheme in view of 
the recognized relationship of the technically "unlisted" 
Crohn's disease, those listed disorders synonymous with 
Crohn's disease and the intended rating scheme.  The rating 
under Diagnostic Code 7319 was analogous to the ailment 
itself and is the choice to be applied.  Another significant 
factor is that ulcerative colitis is not diagnosed.  

The Board must observe that it would appear to assign an 
analogous rating for a disorder that is not diagnosed.  See, 
for example, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).    And by definition, ulcerative colitis does not 
reference Crohn's disease.  Dorland's Illustrated Medical 
Dictionary, 352 (28th ed. 1994).  There have been many 
concurrent references in the record to Crohn's disease and 
enteritis, including biopsy findings compatible with Crohn's 
disease.  

The Board would also point out that Crohn's disease and 
ulcerative colitis were discussed separately in 1979 and 1983 
editions of the VA Physician's Guide for Disability 
Evaluation Examinations that mentioned both disorders.  This 
is noted for informational purposes and not as evidence 
supporting a medical principle. 

The representative has not articulated a rationale as to why 
the rating for Crohn's disease under a specific listed 
condition synonymous with Crohn's is inapplicable, 
particularly in view of the medical evidence that does not 
report ulcerative colitis.  It appears that the argument is 
that the ratings are higher for ulcerative colitis so it 
should be applied.  However, the regulations require a more 
disciplined approach in the selection of analogous rating 
criteria, which the RO should be aware of.  It was 
appropriate for the RO to apply the Diagnostic Code 7319 
rating elements prior to 1991 given that Crohn's disease is 
enteritis.  

The Board is not bound by the RO choice of Code 7323 
retroactively where the selection of the criteria is not in 
accord with the regulations and legal precedent.  See Butts 
v. Brown, 5 Vet. App. 532, 539-40 (1993); 38 C.F.R. § 19.5.   
In essence a decision that is not in accord with the law and 
regulations is void ab initio.  See, e.g., Best v. Brown, 10 
Vet. App. 322, 325 (1997) and Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995).  

For the purpose of this decision, the RO rating action in 
December 1991 is viewed as void ab initio as it is based upon 
a substantive standard less rigorous than required under the 
circumstances. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 
280-81 (1992).  The rating in 1972 referable to Diagnostic 
Code 7319 criteria reflected the intended application of the 
rating schedule.  There was no inconsistency with the earlier 
reference to Diagnostic Code 7325 since enteritis was to be 
rated under Diagnostic Code 7319 criteria.  Proscelle, 2 Vet. 
App. at 629. 

As the Board finds that the rating scheme under Diagnostic 
Code 7319 is the proper one in this case, there is no basis 
for a higher schedular rating than the 30 percent which has 
been in effect since 1972.  



The frequency and intensity of the gastrointestinal symptoms 
during the period in question are not in dispute and the 
rating is protected.  In any event, 30 percent is the maximum 
schedular evaluation under Code 7319 and there was no 
alternative diagnosis, such as ulcerative colitis to invoke 
Code 7323.  The veteran does not have service-connected 
coexisting abdominal disorders to warrant application of 
38 C.F.R. §  4.114.   

However, the Board will address extraschedular entitlement 
for the period from 1972 to 1991, in view of the veteran's 
inability to work and the recent grant of a total 
compensation rating based on individual unemployability from 
November 1995 and the references to his employment history in 
the record.

The Board must find that the veteran's service-connected 
gastrointestinal disability has not rendered his disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding assignment of a higher 
evaluation on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  

The information on file shows that the veteran was able to 
work for many years for the postal service without any 
significant problem mentioned until the early 1990's.  The 
medical history recorded since 1991 is presumed accurate 
regarding the extent of interference with work because of the 
Crohn's disease.  Viewed objectively, it would not support 
the conclusion that the disability picture was so exceptional 
or unusual.  There is also the veteran's statement on VA 
examinations prior to 1991 regarding the interference with 
work that does not appear to conflict with the history given 
in the 1990's.  From that history one may reasonably conclude 
that after surgery in the early 1970's he was able to 
function in the work place with self-treatment for the most 
part until the early 1990's. 


ORDER

An effective date earlier than January 2, 1991, for a 60 
percent disability evaluation for Crohn's disease is denied.



____________________________
RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

